Citation Nr: 1455350	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an initial rating higher than 30 percent for ischemic heart disease to include coronary artery disease and old myocardial infarction, from August 31, 2010 to June 21, 2012, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In August 2013, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The claim of entitlement to service connection for a back disability, and the claim for increased rating for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence shows that the Veteran's psoriasis as likely as not had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from psoriasis which initially became symptomatic during service in Vietnam and has remained episodically symptomatic since discharge from active duty.  

At the outset, the Board notes that the evidence shows that during the pendency     of this appeal, the Veteran has been diagnosed with and treated for psoriasis.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Initially, the Board notes that the Veteran served in Republic of Vietnam from December 1967 to January 1969 and was awarded the Combat Infantry Badge among other decorations.  

The available service treatment records show do not show any complaints, treatment, or diagnosis of a skin disorder during service.  However, the Veteran is competent to report that he observed redness/rash and bumps on his skin, as well as a problem with itchiness while on active duty, and his accounts of having these skin problems in service and since that time are credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

After service, private and VA treatment records dated after 1988 document ongoing treatment for psoriasis.  Moreover, in support of his claim, the Veteran submitted a statement dated in August 2013 from a private treating physician   who reported having treated the Veteran since 1988.  The physician noted treatment for psoriasis that had onset in 1968, during service, with ongoing treatment post-service discharge starting in 1969.  The physician opined that the Veteran's psoriasis more likely than not had onset in service.  In this regard, the physician explained that the condition did not exist prior to service entry as he would have otherwise not been inducted into active duty if it had been found present at that time.  The physician explained that while psoriasis is an auto-immune disease, the stress of combat would be enough to cause its expression, which is consistent with the Veteran's report of onset while service in Vietnam, as well as the circumstances of his service.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The determination as to whether the requirements for service connection are met    is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).  In light of his current diagnosis of psoriasis, the competent and credible history of having problems with observable symptoms in-since and since service, and the private medical opinion that the Veteran's psoriasis likely had onset in service, the Board finds that service connection for psoriasis is warranted.  


ORDER

Service connection for psoriasis is granted.  


REMAND

The Veteran contends that he injured his back in service.  Specifically, he testified that his duties included placing litters with casualties on a jeep and taking them      to their station to stabilize them.  After that, they would take them back to the helicopter to evacuate them.  He stated that while pulling a litter out it slipped; he grabbed for it and pulled his back.  He reported treating himself during service for his symptoms.  The Veteran testified that this event did not occur during a combat situation.  He also testified to back injuries and problems post-service discharge.  

In a statement in August 2012, the Veteran's private treating physician, Dr. D.A.P., noted the Veteran's report of injuring his back while stationed in Vietnam, with subsequent recurring back problems over the years, both at home and at work.  Dr. D.A.P. opined, based on history provided by the Veteran as he did not have pertinent VA records available for review, that it was at least as likely as not that the Veteran had intermittent back pain since the in-service injury, and the back pain had been recurrent throughout the years.  Accordingly, he opined that the in-service injury was at least as likely as not the reason for the post-service recurrent back incidents.  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits    still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination on his back claim, one should be scheduled. 

Concerning his heart disease claim, the Veteran's last VA examination was in September 2012.  During his August 2013 hearing, the Veteran alleged a worsening of symptoms.  As such, a new examination is warranted to ascertain the current nature and severity of his service-connected disability.  

Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, who have treated him for his heart disability and low back disorder.  After securing any necessary releases, the AOJ should request any records identified that are not duplicates of those already contained in the claims file.  Additionally, relevant VA treatment records dating since November  2012 should be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above development is completed, schedule the Veteran for a VA spine examination to determine the current nature of any low back disability present, and to obtain an opinion as to whether such is related to service.  All necessary tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

 a) Please provide a diagnosis for any low back disability found. 

 b) Provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any current back disability began in service or is otherwise related to service, to include the Veteran's report of a twisting injury to his back in service while moving a litter with a casualty on it.  The examiner should explain the reasoning for the conclusion provided. 

3.  Schedule the Veteran for a VA heart examination to determine the current severity of his service-connected ischemic heart disease to include coronary artery disease and old myocardial infarction.  The claims file should     be reviewed by the examiner in conjunction with the examination.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings.

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


